Citation Nr: 1605775	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  12-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in the rating for pulmonary sarcoidosis from 100 percent to 30 percent, effective February 1, 2010.

2.  Entitlement to a total disability for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The November 2009 rating decision reduced the rating for pulmonary sarcoidosis 100 percent to 30 percent, effective February 1, 2010.  The February 2013 rating decision denied entitlement to a TDIU.  

In January 2014, the Board remanded the claim for the propriety of the reduction in the rating for pulmonary sarcoidosis from 100 percent to 30 percent, effective February 1, 2010.  The Board also remanded the claims for an initial rating in excess of 50 percent for depression and entitlement to a TDIU.  

Thereafter, the Veteran perfected his appeal as to the TDIU issue and it is therefore properly before the Board for consideration.  Regarding the claim for an increased rating in excess of 50 percent for major depressive disorder, the Board had remanded the claim in order to allow the RO to issue a Statement of the Case (SOC).  This was accomplished in February 2015; however, the Veteran has not filed a substantive appeal (VA Form 9).  As such, this issue is not before the Board for consideration.


FINDINGS OF FACT

1.  A 100 percent disability rating for the Veteran's service-connected pulmonary sarcoidosis has been in effect for over five years.

2.  In an August 2009 rating decision, the RO proposed to reduce the rating for pulmonary sarcoidosis to 30 percent.  The rating reduction was implemented in a November 2009 decision, effective February 1, 2010.

3.  Material improvement in the service-connected pulmonary sarcoidosis disability has not been demonstrated by a preponderance of the evidence.

4.  In addition to the 100 percent evaluation for pulmonary sarcoidosis (restored herein), the Veteran is also service connected for major depressive disorder as secondary to the pulmonary disability, evaluated as 50 percent disabling.

5.  TDIU may not be granted separately for the Veteran's other service-connected disability without consideration of the pulmonary sarcoidosis disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent schedular rating for pulmonary sarcoidosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.105(e), 3.344, 38 C.F.R. § 4.97, Diagnostic Code 6846 (2015).

2.  The claim of entitlement to a TDIU has been rendered moot.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 4.16 (2015); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this decision, the Board restores a 100 percent disability rating for pulmonary sarcoidosis.  Accordingly, the award below constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As explained in this decision, as a matter of law, the Veteran would not be eligible for special monthly compensation if the Board grants entitlement to TDIU based, in part, on the 100 percent service-connected respiratory disability; therefore, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim. In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU because the claim cannot be substantiated as there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Restoration of Pulmonary Sarcoidosis Rating

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case as discussed below, the procedural requirements under 38 C.F.R. 
§ 3.105(e) for reduction of the schedular disability rating from 100 to 30 percent for pulmonary sarcoidosis, were properly carried out by the RO.  In August 2009, the RO notified the Veteran of a proposed rating reduction issued in a rating decision later that month.  At that time, the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a November 2009 rating decision, in which the rating was reduced from 100 to 30 percent, effective February 1, 2010. The RO informed the Veteran of this decision by letter dated November 20, 2009. 
Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, such as here, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The reduction in the percentage rating was made effective on February 1, 2010.  The 100 percent evaluation had been in effect since June 19, 1997, more than five years.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence.  To analyze the evidence as to propriety of the reduction of the disability rating for the Veteran's pulmonary sarcoidosis, a brief review of the law and regulation for evaluating disability ratings would be helpful. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3 (2015).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Veteran's pulmonary sarcoidosis is appropriately rated under Diagnostic Code 6846, pertaining specifically to sarcoidosis.  Under Diagnostic Code 6846  sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensably disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Upon review of all the evidence, lay and medical, the Board finds that material improvement in the service-connected disability has not been demonstrated by a preponderance of the evidence.

It appears that the April 2012 rating decision proposing a reduction in the rating for pulmonary sarcoidosis was based upon the results of the May 2008 and June 2009 VA examinations.

In the May 2008 VA respiratory examination, the Veteran denied symptoms of fever and weight loss, but noted that he had night sweats two or three times per month.  The Veteran also stated that he used Albuterol when becoming short of breath and it helped to prevent coughing.  Clinical testing showed moderate pulmonary obstruction.  The examiner noted that the cardiac silhouette was unremarkable and fibrosis and scarring were noted, which represented a sequela from the Veteran's known sarcoidosis.

In a June 2009 VA respiratory VA examination, the Veteran stated that he used steroid medication and one inhalation daily.  The examiner noted that here was a medical history of cough, but no night sweats or fever.  The Board finds this medical examination to be of limited value.  Although the examiner noted that the Veteran did not have a medical history of night sweats, in the May 2008 VA examination, the Veteran specifically reported having night sweats two to three times per month.  

The Veteran was afforded a QTC examination in June 2011.  During the evaluation, the Veteran reported having lost 10 pounds in the last year.  Further, due to his pulmonary condition, it was noted that the Veteran had loss of appetite, cough with purulent sputum, orthopnea, and shortness of breath.  He also reported weakness, fatigue, and frequent coughing.  Chest x-rays were noted to show calcified hilar and mediastinal lymph nodes as a result of granulomatous disease and inhalation lung
Disease.  Diffuse interstitial disease was also noted in each lung.  The examiner then diagnosed the Veteran with "active" pulmonary sarcoidosis and stated that there was "no change in the diagnosis."  

The Board finds the June 2011 QTC examination to be of limited probative value regarding the severity of the Veteran's pulmonary disorder.  Specifically, although the Veteran reported a loss of appetite, the examiner did not address whether the Veteran had pulmonary disease with fever, night sweats, and weight loss despite treatment as contemplated under the 100 percent rating under Diagnostic Code 6846.  

The evidence also includes a November 2012 respiratory DBQ examination.  It was noted that the Veteran continued to have diagnoses of chronic obstructive pulmonary disease (COPD) and sarcoidosis.  During the evaluation, the Veteran noted that the condition began in 1988 during service.  He reported becoming  winded while running and went to sick call where he was then diagnosed with sarcoidosis.   Current symptoms were noted to include short-windedness, feeling unbalanced, fatigued breathing, and having frequent coughing spells.  The examiner noted that the Veteran's condition required the use of systemic oral corticosteroid medications.  It also required the use of an inhaler.  Regarding sarcoidosis, the examiner noted that the Veteran's symptoms included persistent dyspnea on mild exertion, and progressive pulmonary disease (stage 4 sarcoidosis with fibrosis) with fever, night sweats, and weight loss.  It was further noted that x-ray findings revealed stage 4 fibrocystic sarcoidosis, typically with upward hilar retraction cystic and bullous changes.  The Veteran was also noted to have sarcoid skin lesions on the lower extremities as a complication of the sarcoidosis.   The examiner noted that the Veteran's respiratory conditions impacted his ability to work in that they caused shortness of breath on exertion which impaired the Veteran's ability to perform physical activities of employment.  There was no functional impairment affecting sedentary employment.   

The Board finds the November 2012 examination to be highly probative as to the severity of the Veteran's respiratory disorder.  The examiner specifically addressed the Veteran's symptoms and discussed the relevant rating criteria under Diagnostic Code 6846.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence shows that it is not reasonably certain that the improvement shown would be maintained under the ordinary conditions of life.  As noted in the most recent November 2012 DBQ examination, the Veteran continues to have progressive pulmonary disease (stage 4 sarcoidosis with fibrosis) with fever, night sweats, and weight loss.  These symptoms are specifically contemplated in the 100 percent rating criteria under Diagnostic Code 6846.  As noted above, post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Further, the Veteran has consistently reported that he experiences shortness of breath, weakness, fatigue, and frequent coughing.  

In sum, the overall evidence reflects that no improvement in the Veteran's service-connected pulmonary sarcoidosis has occurred.  Under these circumstances, the Board cannot conclude that the weight of the evidence shows a material improvement in the Veteran's service-connected pulmonary sarcoidosis that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344.  Accordingly, the Board finds that the disability rating reduction effectuated by the rating decision in November 2009 was not in accordance with the requirements of 38 C.F.R. § 3.344(a) and (b), and that the 100 percent evaluation for pulmonary sarcoidosis must be restored.

As the Veteran's 100 percent rating has been restored beginning February 1, 2010, any pending increased rating claim for the service-connected pulmonary sarcoidosis disability is rendered moot.  

TDIU 

In this matter, the Veteran seeks entitlement to a TDIU based upon his service-connected pulmonary disability (sarcoidosis) and his psychiatric disability (major depressive disorder).  See, e.g., the Veteran's TDIU statements dated in March 2012 and July 2014.  He does not contend that a TDIU is warranted solely based on his psychiatric disability, currently rated as 50 percent disabling.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16 (2015).

Normally, consideration is given to such an award only if the Veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran, pursuant to this Board decision, has been granted restoration of a 100 percent schedular rating for pulmonary sarcoidosis.  The Veteran is also service-connected for major depressive disorder and has been assigned a 50 percent rating for that disability.

Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

As noted above, the Veteran's only other service-connected disability is for major depressive disorder, evaluated as 50 percent disabling.   Psychiatric examinations dated in December 2011 and November 2012 show that the Veteran's psychiatric disorder does cause some impairment in occupational functioning; however, the evidence has not shown that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected psychiatric disability.  Nor has the Veteran alleged otherwise.  See Veteran's TDIU claims dated in March 2012 and July 2014 (Veteran contends he warrants TDIU based on both respiratory and psychiatric disabilities).  

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected pulmonary sarcoidosis, his other service-connected disability alone does not meet the criteria for the assignment of a TDIU, nor has it been shown to render him unable to secure or follow a substantially gainful occupation.  Here, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on the Veteran's service-connected pulmonary sarcoidosis would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2015).  As such, the Board finds that the assignment of a total schedular evaluation for pulmonary sarcoidosis renders the TDIU claim moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The reduction of a 100 percent disability rating for the service-connected pulmonary sarcoidosis, effective February 1, 2010, was not proper and restoration of the 100 percent rating from February 1, 2010, is granted.

Entitlement to a TDIU is dismissed.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


